 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   RAFAEL ARROYO, JR.,                                Case No. 1:18-cv-01682-DAD-SAB

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO
                                                        EITHER FILE A MOTION FOR DEFAULT
13          v.                                          JUDGMENT OR SHOW CAUSE WHY THIS
                                                        ACTION SHOULD NOT BE DISMISSED
14   J.S.T. LLC, et al.,                                FOR FAILURE TO PROSECUTE

15                  Defendants.                         THIRTY DAY DEADLINE

16

17          Rafael Arroyo, Jr., (“Plaintiff”), filed this action against J.S.T. LLC and Chase, Inc.

18 (collectively “Defendants”) alleging violation of the Americans with Disabilities Act of 1990, 42

19 U.S.C. § 12101, et seq. (ECF No. 1.) After no response to the complaint was filed, default was

20 entered against Defendants on March 27, 2019. (ECF Nos. 10, 11.) As of this date, no motion

21 for default judgment has been filed.

22          Pursuant to Federal Rules of Civil Procedure 55, obtaining a default judgment is a two-

23 step process. Yue v. Storage Technology Corp., No. 3:07-cv-05850, 2008 WL 361142, *2

24 (N.D.Cal. Feb. 11, 2008). Entry of default is appropriate as to any party against whom a

25 judgment for affirmative relief is sought that has failed to plead or otherwise defend as provided

26 by the Federal Rules of Civil Procedure and where that fact is made to appear by affidavit or

27 otherwise. Fed. R. Civ. P. 55(a). After entry of default, the plaintiff can seek entry of default

28 judgment. Fed. R. Civ. P. 55(b)(1) and (2). “Default judgments are generally disfavored, and


                                                    1
 1 whenever it is reasonably possible, cases should be decided upon their merits.” In re Hammer,

 2 940 F.2d 524, (9th Cir. 1991) (internal punctuation and citations omitted).

 3          Having been no activity in in this action since the entry of default, the Court shall order

 4 Plaintiff to either file a motion for default judgment or show cause why this action should not be

 5 dismissed for Plaintiff’s failure to prosecute.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1.      Within thirty (30) days from the date of service of this order, Plaintiff shall either

 8                  file a motion for default judgment or file a written response showing cause why

 9                  this action should not be dismissed for Plaintiff’s failure to prosecute; and

10          2.      Failure to comply with this order shall result in a recommendation that this action

11                  be dismissed for failure to prosecute.

12
     IT IS SO ORDERED.
13

14 Dated:        July 11, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
